PER CURIAM.
The state concedes error in the trial court’s inclusion of victim injury points in scoring the robbery conviction when physical contact does not constitute an element of the crime. Vaillant v. State, 490 So.2d 1326 (Fla. 3d DCA 1986); see Fla.R.Crim.P. 3.701 d.7. See also Byrd v. State, 503 So.2d 434 (Fla. 4th DCA 1987) (victim injury may not be scored because not element of robbery); Vega v. State, 498 So.2d 1294 (Fla. 5th DCA 1986) (same); Ritts v. State, 491 So.2d 1252 (Fla. 2d DCA 1986) (same); Wright v. State, 487 So.2d 1176 (Fla. 1st DCA 1986) (victim injury not a necessary element of armed robbery). Accordingly, we vacate the sentence and remand for resentencing. Appellant’s remaining point lacks merit. Phillips v. State, 476 So.2d 194 (Fla.1985).
Conviction affirmed, sentence vacated, and remanded for resentencing.